


Exhibit 10.13
ALLIANT ENERGY CORPORATION


Executive Employee Reimbursement Agreement


Employee Name: Robert Durian


Position: Controller & Chief Accounting Officer


Alliant Energy Corporation (“Employer”) agrees to reimburse 100% of
out-of-pocket fees and expenses (including tuition, books, lab and software)
paid by Robert J. Durian (“Employee”) in connection with the Employee’s
enrollment in and completion of the Executive MBA program at the University of
Wisconsin in Madison, Wisconsin. In order to receive reimbursement, the Employee
must submit to Employer appropriate proof of registration, costs and grades
within 45 days of course completion.


The purpose of these benefits is to assist the Employee’s pursuit of higher
education. The Employee must be employed by Employer or a subsidiary of Employer
at the time of reimbursement in order to receive reimbursement. In consideration
of Employer’s tuition benefit, the Employee agrees to reimburse Employer in the
event employment is voluntarily terminated by the Employee within three (3)
years from the last semester completed. The Employee shall reimburse Employer
for the full amount owed within thirty (30) days of the Employee’s separation
from employment.


If the Employee’s employment with Employer terminates in accordance with the
above paragraphs any time prior to three (3) years from the last semester
completed, the Employee will reimburse Employer within 30 days of separation as
set forth in the schedule below:
Length of Service from last semester completed
Reimbursement Requirement
Length of Service from last semester completed
Reimbursement Requirement
Up to 12 months
100%
24 months but less than 26 months
60%
12 months but less than 14 months
95%
26 months but less than 28 months
50%
14 months but less than 16 months
90%
28 months but less than 30 months
40%
16 months but less than 18 months
85%
30 months but less than 32 months
30%
18 months but less than 20 months
80%
32 months but less than 34 months
20%
20 months but less than 22 months
75%
34 months but less than 36 months
10%
22 months but less than 24 months
70%
36 months or more
0%



The Employee specifically agrees and acknowledges that employment with the
Employer is one of “at will” and this document does not create a contract of
employment for any specific period of time. The Employee also specifically
agrees and acknowledges that receipt of tuition benefits does not extend or
guarantee employment in any way or for any specified period of time.


The Employee shall be responsible for any tax or withholding obligations, if
any, in connection with his receipt of the reimbursements made pursuant to this
agreement.


As a condition of the reimbursement provided in this agreement, the Employee
agrees that this agreement shall be interpreted by the Compensation and
Personnel Committee (the “Committee”) of the Employer and that any
interpretation by the Committee of the terms of this agreement and any
determination made by the Committee pursuant to this agreement shall be final,
binding and conclusive.


This agreement shall not be assignable, alienable, saleable or transferable by
the Employee.


This agreement shall be governed by the laws of the State of Wisconsin.


The Employer and Employee hereby agree to the terms of this agreement on the
18th day of February, 2014.


ALLIANT ENERGY CORPORATION                    EMPLOYEE


By: /s/ Thomas L. Hanson                            /s/ Robert J. Durian
Thomas L. Hanson                            Robert J. Durian
Senior Vice President and Chief Financial Officer




